DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see Remarks, filed 25 January 2021, with respect to the rejections of the claims under 35 U.S.C. §§102 and 103 have been fully considered and are persuasive.  The rejections of the claims under 35 U.S.C. §§102 and 103 have been withdrawn.  Examiner agrees with Applicant that claims 4 and 5, as previously recited, along with their corresponding dependencies, distinguish over the cited prior art.  Independent claim 1 as amended by Applicant to incorporate the subject matter of claims 4 and 5 (as previously recited and now canceled) therefore distinguishes over the prior art.  Similarly, claims 12 and 17, as previously recited, along with their corresponding dependencies, distinguish over the cited prior art.  Independent claim 8 as amended by Applicant to incorporate the subject matter of claim 12 (as previously recited and now canceled) therefore distinguishes over the prior art; and independent claim 15 as amended by Applicant to incorporate the subject matter of claim 17 (as previously recited and now canceled) therefore distinguishes over the prior art.

Allowable Subject Matter
3.	Claims 1-3, 6-11, 13-15, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Proceedings of the IEEE 28th Canadian Conference on Electrical and Computer Engineering, pp. 1414-19, 3-6 May 2015), and Cortés-Dávalos (“Layout Planning for Academic Exhibits using Augmented Reality”, by Andrés Cortés-Dávalos and Sonia Mendoza, 13th International Conference on Electrical Engineering, Computing Science and Automatic Control (CCE), 2016).
However, none of the above-cited prior art, nor any other prior art discovered by Examiner, fully teaches claim 1, either singly or in an obvious combination.  Accordingly, claim 1 distinguishes over the prior art.
Independent claim 8 is amended by Applicant to incorporate allowable subject matter, as discussed above.  The amended language distinguishes claim 8 over the prior art.  The closest prior art discovered is the combination of references set forth above.  None of the above-cited prior art, nor any other prior art discovered by Examiner, fully teaches claim 8, either singly or in an obvious combination.  Accordingly, claim 8 distinguishes over the prior art.
Independent claim 15 is amended by Applicant to incorporate allowable subject matter, as discussed above.  The amended language distinguishes claim 15 over the prior art.  The closest prior art discovered is the combination of references set forth above.  None of the above-
Claims 2, 3, 6, 7, 9-11, 13, 14, and 18-20 each distinguish over the prior art at least due to their respective dependencies.
Claims 1-3, 6-11, 13-15, and 18-20 each distinguish over the prior art, and there are no other grounds of rejection or objection.  Accordingly, claims 1-3, 6-11, 13-15, and 18-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A THOMPSON/Primary Examiner, Art Unit 2616